\022-W
                                ELECTRONIC RECORD




COA # 14-12-01085-CR                                        OFFENSE: Theft


STYLE: Travov Ramon Hollie vThe State of Texas               COUNTY: Harris


COA DISPOSITION: Affirmed as Modified                        TRIAL COURT: 248th District Court



DATE: July 29, 2014   Publish: No                            TC CASE #:1326496




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Travoy Ramon Hollie vThe State of Texas

CCA#

         APP&LL/\tf7~"-S
FOR DISCRETIONARY REVIEW IN CCA IS:
                                    Petition     CCA Disposition:
                                                 DATE:
                                                                        mt'W
         ~R€flJ5£l)                              JUDGE:
DATE:       /^Vgfr^Sl Z{.f&)H                    SIGNED:,                      PC:

JUDGE:        fj^ /W-                            PUBLISH:                      DNP:




                                                                                      MOTION FOR


                                                         FOR REHEARING IN CCA IS:.

                                                      JUDGE:


                                                                              ELECTRONIC RECORD